Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an image determiner configured to receive image data in frames, … and determine whether the still image is displayed” introduced in claim 1;
“the image determiner switches the first mode to the second mode in claims 5 and 9;
“a checksum accumulator configured to accumulate a checksum of the image data of the current frames” in claim 12;
“a storage configured to store a checksum of the image data of the previous frames” in claim 12;
“a comparator configured to compare a checksum of the first partial image data with a checksum of the second partial image data at the first time of the first mode, and compare a checksum of the first frame data and a checksum of the second frame data at a second time of the first mode and the second time of the second mode” in claim 12
“a mode controller configured to output a still image flag for determining activation of the first mode or the second mode, based on the comparison result” in claim 12;
“a display delay configured to delay the supply of the second frame data to the data driver for a predetermined time” in claim 14; and
“an image determiner configured to compare first partial image data of a previous frame with second partial image data of a current frame…, switch the first mode to a second mode…, and delay an image of the current frame to be displayed by a predetermined time” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the structure corresponding to “a storage configured to store a checksum of the image data of the previous frames” in claim 12 is that of a memory (Fig. 5; para[0115]; para[0119]; para[0121]); and the delay configured to delay the supply of the second frame data to the data driver for a predetermined time” in claim 14 is that of a line buffer (Figs. 8-9; para[0020]; para[0135]; para[0137]; para[0140]-para[0142]).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “an image determiner configured to receive image data in frames, … and determine whether the still image is displayed” introduced in claim 1, 
“the image determiner switches the first mode to the second mode in claims 5 and 9, “a checksum accumulator configured to accumulate a checksum of the image data of the current frames” in claim 12, 
“a comparator configured to compare a checksum of the first partial image data with a checksum of the second partial image data at the first time claim 12, 
“a mode controller configured to output a still image flag for determining activation of the first mode or the second mode, based on the comparison result” in claim 12, and 
“an image determiner configured to compare first partial image data of a previous frame with second partial image data of a current frame…, switch the first mode to a second mode…, and delay an image of the current frame to be displayed by a predetermined time” in claim 21, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. A review of the specification shows the disclosure is devoid of any structure that performs these functions, or no association between structures and functions can be found in the specification for these limitations (para[0069]; para[0114]-para[0115]; Figs. 1 and 5). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-15 are rejected based on their dependency on claim 1.

Claims 22-23 are rejected based on their dependency on claim 21.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 does not further limit the subject matter of the claim upon which it depends because claim 21 already claims “when the first partial image data and the second partial image data are different from each other, the frequency of the first scan signals is increased” (claim 22), when claim 21 already includes the limitations “switch the first mode to a second mode… when the first partial image data and the second partial image data are different from each other, and… a driver configured to increase a frequency of first scan signals applied to the pixels, in the second mode”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11, 16 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashimizu (US 2017/0004789), in view of Amirkhany (US 2018/0018927).

Regarding claim 1, as best understood, Takashimizu discloses a display device (see Figs. 1-2 and 4-5), comprising:
an image determiner configured to receive image data in frames (see determining section 103 (included in the claimed image determiner) in Figs. 2 and 5; para[0029]; para[0031]; para[0074]; “The receiving section 101 receives the video signal”; “The receiving section 101 transfers the received video signal to the storage section 102 and the image determining section 103 for each frame”), determine whether a still image is displayed by comparing first image data of a previous frame with second image data of a current frame at a first time of a first mode in which a non-moving image is displayed (para[0018]; para[0031]; para[0036]; para[0038]; para[0061]-para[0062]; see Figs. 2-3 and 5; “The image determining section 103 determines whether the image corresponding to the frame image data (frame image) transferred from the receiving section 101 is a moving image or a still image”; for this, “the image determining section 103 detects the difference ), and determine whether the still image is displayed by comparing first frame data that is all image data of a previous frame with second frame data that is all image data of a current frame at a second time of a second mode in which a moving image is displayed (para[0018]; para[0031]; para[0036]-para[0037]; para[0062]; see Figs. 2-3 and 5; “The image determining section 103 determines whether the image corresponding to the frame image data (frame image) transferred from the receiving section 101 is a moving image or a still image”; for this, “the image determining section 103 detects the difference between the frame image data of the current frame and the frame image data of the frame that is one frame before the current frame”, which can be done during “a case where the system unit 100 outputs the frame image data (moving image)… referred to as "normal mode" (second display mode)” and for example, “when the frame image is switched from the moving image to the still image”);
a display panel including pixels that receive a data signal corresponding to the image data received by the image determiner (see in Figs. 1-2 and 4-5 display panel 40 including pixels that receive voltages applied via the ); and
a panel driver configured to change a frequency at which the pixels is are driven according to the first and second modes (see in Figs. 1-2 and 4-5, timing controller 10, data line driving circuit 20 and gate line driving circuit 30 comprising the claimed panel driver; “in the PSR mode, the data acquiring section 14 acquires the image data at a timing corresponding to a drive frequency (for example, 48 Hz) that is lower than the drive frequency in the normal mode (for example, 60 Hz)”; “With this, in the PSR mode, low frequency drive can be realized, and the power consumption of the liquid crystal display device 200 can be reduced”; para[0036]; para[0046]; para[0058]-para[0059]; para[0062]-para[0063]; para[0065]-para[0068]).
However, Takashimizu does not appear to expressly disclose the first image data of a previous frame is first partial image data that is a portion of image data of a previous frame, and the second image data of a current frame is second partial image data that is a portion of image data of a current frame.
Amirkhany discloses determining whether a still image is displayed by comparing first partial image data that is a portion of image data of a previous frame with second partial image data that is a portion of image data of a current frame (see Figs. 1-2; para[0002]; para[0008]; para[0010]-para[0014]; para[0021]-para[0025]; para[0033]; para[0037]; para[0042]-para[0046]; ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Takashimizu’s invention, with the teachings in Amirkhany’s invention, to have the image determiner configured to determine whether a still image is displayed by comparing first partial image data that is a portion of image data of a previous frame with second partial image data that is a portion of image data of a current frame at the first time of the first mode in which the non-moving image is displayed, for the advantage of more power consumption savings realized by having images refreshed e.g. on a line-by-line basis rather than only on a frame-by-frame basis, and being able to e.g. correspondingly turn off interfaces for individual lines, thus saving power over the conventional method that is only able to turn off these interfaces when an entire frame is repeated (para[0035]).

claim 2, as best understood, Takashimizu and Amirkhany disclose all the claim limitations as applied above (see claim 1). In addition, Takashimizu discloses the display panel includes n (n is a natural number) pixel lines (see pixel lines in Fig. 4).
In addition, Amirkhany discloses a display panel includes n (n is a natural number) pixel lines, wherein the first partial image data and the second partial image data correspond to first to kth (k is a natural number smaller than n) pixel lines (see Figs. 1-2; para[0002]; para[0008]; para[0010]-para[0014]; para[0021]-para[0025]; para[0033]; para[0037]; para[0042]-para[0046]; para[0051]; para[0054]; “receiving a video stream corresponding to images to be displayed”; “comparing corresponding portions of successive frames of the video stream to determine whether the corresponding portions are substantially identical”, and thus, whether or not “the image is a still image that does not change with time”; e.g. “As a video stream is received, corresponding lines of successive frames are compared to determine whether any lines are unchanging from one frame to the next”; “still images may be determined on a line-by-line basis, a line-group-by-line-group basis, or according to any other image portion as desired”; by determining still images e.g. on a line-group-by-line-group basis, this includes determining still images by comparing the first partial image data and the second partial image data of a first pixel line to a kth (k is a natural number smaller than n) pixel line).
 (para[0035]; para[0054]).

Regarding claim 3, as best understood, Takashimizu and Amirkhany disclose all the claim limitations as applied above (see claim 1). In addition, Amirkhany discloses the first partial image data and the second partial image data correspond to a first pixel line (see Figs. 1-2; para[0002]; para[0008]; para[0010]-para[0014]; para[0021]-para[0025]; para[0033]; para[0037]; para[0042]-para[0046]; para[0051]; para[0054]; “receiving a video stream corresponding to images to be displayed”; “comparing corresponding portions of successive frames of the video stream to determine whether the corresponding portions are substantially identical”, and thus, whether or not “the image is a still image that does not change with time”; e.g. “As a video stream is received, corresponding lines of successive frames are compared to determine whether any lines are unchanging from one frame to the next” and whether or not corresponding “line of a frame“ “represents a still ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the first partial image data and the second partial image data correspond to a first pixel line, as also taught by Amirkhany, for the advantage of power consumption savings realized by having images refreshed e.g. on a line-by-line basis rather than only on a frame-by-frame basis, and being able to e.g. correspondingly turn off interfaces for individual lines, thus saving power over the conventional method that is only able to turn off these interfaces when an entire frame is repeated (para[0035]; para[0054]).

Regarding claim 4, as best understood, Takashimizu and Amirkhany disclose all the claim limitations as applied above (see claim 1). In addition, Takashimizu discloses the display panel includes n (n is a natural number) pixels (see pixels in Fig. 4).
In addition, Amirkhany discloses a display panel includes n (n is a natural number) pixels, wherein the first partial image data and the second partial image data correspond to first to kth (k is a natural number smaller than n) pixels (see Figs. 1-2; para[0002]; para[0008]; para[0010]-para[0014]; para[0021]-para[0025]; para[0033]; para[0037]; para[0042]-para[0046]; ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the first partial image data and the second partial image data correspond to first to kth (k is a natural number smaller than n) pixels, as also taught by Amirkhany, for the advantage of power consumption savings realized by having images refreshed e.g. on a line-by-line basis or a line-group-by-line-group basis, that is, on a partial group of pixels, rather than only on a frame-by-frame basis, and being able to e.g. correspondingly turn off interfaces e.g. for individual lines, thus saving power over the conventional method that is only able to turn off these interfaces when an entire frame is repeated (para[0035]; para[0054]).

Regarding claim 5, as best understood, Takashimizu and Amirkhany disclose all the claim limitations as applied above (see claim 1). In addition, in the combination, Takashimizu discloses when the first [partial in the combination] image data and the second [partial in the combination]  image data are different from each other in the first mode, the image determiner switches the first mode to the second mode, and the panel driver delays the second frame data for a predetermined time (para[0031]; para[0036]; para[0038]; para[0061]; see in Fig. 3 that during the PSR MODE, when “the detected difference is equal to or more than a threshold”, a “control signal PSR_OFF for turning off the PSR mode, “representing a command to execute the output of the frame image data“, is provided, and FRAME C (the claimed second frame data that is all image data of current frame during the second mode (see claim 1)) is delayed from the time PSR_Off is provided, as shown).

Regarding claim 6, as best understood, Takashimizu and Amirkhany disclose all the claim limitations as applied above (see claim 5). In addition, Takashimizu discloses the panel driver increases an output frequency of at least some of a plurality of scan signals applied to each of the pixels in the second mode (the drive frequency in the normal mode (for example, 60 Hz) (claimed second mode)) is increased from the drive frequency in the PSR mode (for example, 48 Hz) (claimed first mode) “when the frame image is switched from ).

Regarding claim 7, as best understood, Takashimizu and Amirkhany disclose all the claim limitations as applied above (see claim 5). In addition, Takashimizu discloses a time at which the second mode is activated and a start time at which an image corresponding to the second frame data is displayed are synchronized with each other (para[0031]; para[0036]; para[0038]; para[0061]; see in Fig. 3 that a time when “control signal PSR_OFF for turning off the PSR mode, “representing a command to execute the output of the frame image data“ and activate the normal mode (claimed second mode), is provided and a start time at which FRAME C is displayed are synchronized, by having the start time at which FRAME C is displayed delayed from the time PSR_Off is provided, as shown, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 8, as best understood, Takashimizu and Amirkhany disclose all the claim limitations as applied above (see claim 1). In addition, in the combination, Takashimizu discloses when the first image data [partial in the combination] and the second image data [partial in the combination] are equal to each other in the first mode, the image determiner determines whether the still image is displayed by comparing the first frame data and the second frame data at a second time of the first mode para[0025]; para[0031]; para[0054]; para[0056]; see in Fig. 3 that during the PSR mode, after compared image data [partial in the combination] are equal to each other, e.g. for FRAME 1 as current frame, the determining section 103 keeps verifying at a following time during the PSR mode whether or not the still image is displayed, by comparing e.g. FRAME 1 now as previous frame, with FRAME 2 as current frame, as shown; see also when FRAME 3 is the current frame).

Regarding claim 9, as best understood, Takashimizu and Amirkhany disclose all the claim limitations as applied above (see claim 8). In addition, Takashimizu discloses when the first frame data and the second frame data are different from each other in the first mode, the image determiner switches the first mode to the second mode (para[0031]; para[0036]; para[0038]; para[0061]; see in Fig. 3 that during the PSR MODE, when “frame image data of the current frame, which is transferred from the receiving section 101, and the frame image data of a frame that is one or a plurality of frames before the current frame, which is stored in the frame memory 110” (e.g. FRAME 3), are different from each other, as determined by the image determining section 103, “the image determining section 103 transfers the frame image data of the current frame, which is acquired from the receiving section 101, and the above-mentioned determination result to the output control section 106”; based on this a control signal PSR_OFF for turning off the PSR mode, ).

Regarding claim 10, as best understood, Takashimizu and Amirkhany disclose all the claim limitations as applied above (see claim 1). In addition, in the combination, Takashimizu discloses the first time corresponds to a time at which the second image data [partial in the combination] in the current frame is provided to the image determiner (para[0029]; para[0031]; para[0036]; para[0050]-para[0051]; para[0059]; para[0062]; see Figs. 1-5; “The receiving section 101 transfers the received video signal to the storage section 102 and the image determining section 103 for each frame”; “The image determining section 103 determines whether the image corresponding to the frame image data (frame image) transferred from the receiving section 101 is a moving image or a still image”; based on this, the claimed first time corresponds (is related to/based on) the time when the claimed second image data [partial in the combination] of the current frame is provided to the image determining section 103 to determine whether or not this image corresponds to a still image while in the PSR mode (Fig. 3); “In FIG. 3, the period including the frames 1 to 3 corresponds to the PSR mode").

claim 11, as best understood, Takashimizu and Amirkhany disclose all the claim limitations as applied above (see claim 1). In addition, in the combination, Takashimizu discloses the second time corresponds to a time at which all of the second frame data are provided to the image determiner (para[0029]; para[0031]; para[0036]; para[0050]; para[0058]-para[0059]; para[0062]; see Figs. 1-5; “The receiving section 101 transfers the received video signal to the storage section 102 and the image determining section 103 for each frame”; “The image determining section 103 determines whether the image corresponding to the frame image data (frame image) transferred from the receiving section 101 is a moving image or a still image”; based on this, the claimed second time corresponds (is related to/based on) the time when the claimed entire second frame data of the current frame is provided to the image determining section 103 to determine whether or not this image corresponds to a still image while in the normal mode (Fig. 3); “In FIG. 3, the period including the frame A and the frame B and the period including the frame C and the frame D correspond to the normal mode").

Regarding claim 16, Takashimizu discloses a method for driving a display device (see Figs. 1-2 and 4-5; para[0014]; para[0031]), the method comprising:
comparing first image data of a previous frame with second image data of a current frame, at a first time of the current frame, in a first mode in which a still image is displayed (para[0018]; para[0031]; para[0036]; para[0038]; para[0061]-);
when the first image data and the second image data are different from each other, switching the first mode to a second mode in which a moving image is displayed, and delaying an image to be displayed by a predetermined time, wherein the image to be displayed corresponds to the current frame (para[0031]; para[0036]; para[0038]; para[0061]; see in Fig. 3 that during the PSR MODE, when “the detected difference is equal to or more than a threshold”, a “control signal PSR_OFF for turning off the PSR mode, “representing a command to execute the output of the frame image data“, is provided and FRAME C to be displayed (the claimed current frame) is delayed for a period from the time PSR_Off is provided, as shown); and
increasing a frequency of at least some scan signals applied to pixels, in the second mode (the drive frequency in the normal mode (for example, 60 ).
However, Takashimizu does not appear to expressly disclose the first image data of a previous frame is first partial image data that is a portion of image data of a previous frame, and the second image data of a current frame is second partial image data that is a portion of image data of a current frame.
Amirkhany discloses comparing first partial image data that is a portion of image data of a previous frame with second partial image data that is a portion of image data of a current frame, at a first time of a current frame (see Figs. 1-2; para[0002]; para[0008]; para[0010]-para[0014]; para[0021]-para[0025]; para[0033]; para[0037]; para[0042]-para[0046]; para[0051]; para[0054]; “receiving a video stream corresponding to images to be displayed”; “comparing corresponding portions of successive frames of the video stream to determine whether the corresponding portions are substantially identical”, and thus, whether or not “the image is a still image that does not change with time”; e.g. “As a video stream is received, corresponding lines of successive frames are compared to determine whether any lines are unchanging from one frame to the next” and whether or not corresponding “line of a frame“ “represents a still line”; “still images may be determined on a line-by-line basis, a line-group-by-line-group ), and when the first partial image data and the second partial image data are different from each other, switching a first mode to a second mode (see Figs. 1-2; para[0043]-para[0044]; para[0046]; “For each successive line that is identical to the corresponding line of the immediate prior frame (Step 104), the application processor 50 generates a DSR_EN signal and transmits it, instead of the successive line of image data…(Step 106)”; “If the source circuit 30 receives a line of image data without a corresponding DSR_EN signal, then this line of image data is one that is changed from the immediately previous frame”; “As such, a conventional write operation is performed, with the source circuit 30 writing or driving the image data to the corresponding pixel row (Step 112)”, thus changing from a still image mode to a changed image mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Takashimizu’s invention, with the teachings in Amirkhany’s invention, to have comparing first partial image data that is a portion of image data of a previous frame with second partial image data that is a portion of image data of a current frame, at a first time of the current frame, in a first mode in which a still image is displayed, and when the first partial image data and the second partial image data are different from each other, switching the first mode to a second mode in which a moving image is displayed, for the advantage of more power consumption savings realized by having images refreshed e.g. on a line-by-line basis rather than only on a frame-by-frame basis, and being able to e.g. correspondingly turn  (para[0035]).

Regarding claim 19, Takashimizu and Amirkhany disclose all the claim limitations as applied above (see claim 16). In addition, Takashimizu discloses comparing first frame data that is all image data of the previous frame with second frame data that is all image data of the current frame at a second time, in the second mode (para[0018]; para[0031]; para[0036]-para[0037]; para[0062]; see Figs. 2-3 and 5; “The image determining section 103 determines whether the image corresponding to the frame image data (frame image) transferred from the receiving section 101 is a moving image or a still image”; for this, “the image determining section 103 detects the difference between the frame image data of the current frame and the frame image data of the frame that is one frame before the current frame”, which can be done during “a case where the system unit 100 outputs the frame image data (moving image)… referred to as "normal mode" (second display mode)” and for example, “when the frame image is switched from the moving image to the still image”); 
when the first frame data and the second frame data are different from each other, maintaining the second mode (para[0031]; para[0036]; para[0040]; para[0054]; para[0058]-para[0059]; para[0062]; para[0064]; see in Fig. 3 that during the normal mode, e.g. for FRAME C or FRAME D, when “frame image data of the current frame, which is transferred from the receiving section 101, and the frame image data of a frame ); and 
when the first frame data and the second frame data are equal to each other, switching the second mode to the first mode, and decreasing the frequency of some scan signals (para[0031]; para[0036]-para[0037]; para[0039]-para[0040]; para[0042]; para[0048]; para[0053]-para[0054]; para[0058]-para[0059]; para[0062]; para[0064]; para[0066]; see in Fig. 3 that during the normal mode, e.g. for FRAME A and FRAME B, when “frame image data of the current frame, which is transferred from the receiving section 101, and the frame image data of a frame that is one or a plurality of frames before the current frame, which is stored in the frame memory 110”, are equal to each other, as determined by the image determining section 103, “the output control section 106 adds a control signal for turning on the PSR mode, that is, a first control signal PSR_ON representing a command to stop the output of the frame image data, to the frame image data corresponding to the still image, and transmits the obtained frame image data to the output section 107”, and “the frame image is switched from the moving image to the still image”, as shown; “in the PSR mode, the data acquiring section 14 acquires the image ).

Regarding claim 20, Takashimizu and Amirkhany disclose all the claim limitations as applied above (see claim 16). In addition, Takashimizu discloses a display panel for displaying the image includes n (n is a natural number) pixel lines (see pixel lines in Fig. 4).
In addition, Amirkhany discloses a display panel for displaying the image includes n (n is a natural number) pixel lines,  wherein the first partial image data and the second partial image data correspond to first to kth (k is a natural number smaller than n) pixel lines (see Figs. 1-2; para[0002]; para[0008]; para[0010]-para[0014]; para[0021]-para[0025]; para[0033]; para[0037]; para[0042]-para[0046]; para[0051]; para[0054]; “receiving a video stream corresponding to images to be displayed”; “comparing corresponding portions of successive frames of the video stream to determine whether the corresponding portions are substantially identical”, and thus, whether or not “the image is a still image that does not change with time”; e.g. “As a video stream is received, corresponding lines of successive frames are compared to determine ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the first partial image data and the second partial image data correspond to first to kth (k is a natural number smaller than n) pixel lines, as also taught by Amirkhany, for the advantage of power consumption savings realized by having images refreshed e.g. on a line-by-line basis or a line-group-by-line-group basis rather than only on a frame-by-frame basis, and being able to e.g. correspondingly turn off interfaces for individual lines, thus saving power over the conventional method that is only able to turn off these interfaces when an entire frame is repeated (para[0035]; para[0054]).

Regarding claim 21, as best understood, Takashimizu discloses a display device (see Figs. 1-2 and 4-5), comprising: 
a display panel including pixels (see pixels in Fig. 4);
an image determiner configured to compare first image data of a previous frame with second image data of a current frame, at a first time of the current frame, in a first para[0018]; para[0031]; para[0036]; para[0038]; para[0061]-para[0062]; see determining section 103 (included in the claimed image determiner) in Figs. 2 and 5; “The image determining section 103 determines whether the image corresponding to the frame image data (frame image) transferred from the receiving section 101 is a moving image or a still image”; for this, “the image determining section 103 detects the difference between the frame image data of the current frame and the frame image data of the frame that is one frame before the current frame”, which can be done during “a case where the system unit 100 does not output the frame image data (still image)… referred to as "PSR mode" (low power consumption mode) (first display mode)” and for example, “when the frame image is switched from the still image to the moving image”); switch the first mode to a second mode in which a moving image is displayed when the first image data and the second image data are different from each other, and delay an image of the current frame to be displayed by a predetermined time (para[0031]; para[0036]; para[0038]; para[0061]; see in Fig. 3 that during the PSR MODE, when “the detected difference is equal to or more than a threshold”, a “control signal PSR_OFF for turning off the PSR mode, “representing a command to execute the output of the frame image data“, is provided, and FRAME C (the claimed current frame) is delayed from the time PSR_Off, as shown); and
see in Figs. 1-5, timing controller 10, data line driving circuit 20 and gate line driving circuit 30 comprising the claimed panel driver; “in the PSR mode, the data acquiring section 14 acquires the image data at a timing corresponding to a drive frequency (for example, 48 Hz) that is lower than the drive frequency in the normal mode (for example, 60 Hz)”; “With this, in the PSR mode, low frequency drive can be realized, and the power consumption of the liquid crystal display device 200 can be reduced”; the drive frequency in the normal mode (for example, 60 Hz) (claimed second mode)) is increased from the drive frequency in the PSR mode (for example, 48 Hz) (claimed first mode) “when the frame image is switched from the still image to the moving image” (from the PSR mode to the normal mode); para[0036]; para[0038]; para[0046]; para[0058]-para[0059]; para[0062]-para[0063]; para[0065]-para[0068]).
However, Takashimizu does not appear to expressly disclose the first image data of a previous frame is first partial image data that is a portion of image data of a previous frame, and the second image data of a current frame is second partial image data that is a portion of image data of a current frame.
Amirkhany discloses comparing first partial image data of a previous frame with second partial image data of a current frame, at a first time of a current frame (see Figs. 1-2; para[0002]; para[0008]; para[0010]-para[0014]; para[0021]-para[0025]; para[0033]; para[0037]; para[0042]-para[0046]; ), and switching a first mode to a second mode when the first partial image data and the second partial image data are different from each other (see Figs. 1-2; para[0043]-para[0044]; para[0046]; “For each successive line that is identical to the corresponding line of the immediate prior frame (Step 104), the application processor 50 generates a DSR_EN signal and transmits it, instead of the successive line of image data…(Step 106)”; “If the source circuit 30 receives a line of image data without a corresponding DSR_EN signal, then this line of image data is one that is changed from the immediately previous frame”; “As such, a conventional write operation is performed, with the source circuit 30 writing or driving the image data to the corresponding pixel row (Step 112)”, thus changing from a still image mode to a changed image mode).
 (para[0035]).

Regarding claim 22, as best understood, Takashimizu and Amirkhany disclose all the claim limitations as applied above (see claim 21). In addition, in the combination, Takashimizu discloses when the first image data [partial in the combination] and the second image data [partial in the combination] are different from each other (para[0031]; para[0036]; para[0038]; para[0061]; see in Fig. 3 that during the PSR MODE, when “the detected difference is equal to or more than a threshold”, a “control signal PSR_OFF for turning off the PSR mode, “representing a command to execute the output of the frame image data“, is provided), the frequency of the first scan signals is increased (see in Figs. 1-5, timing controller 10, data line driving ).

Regarding claim 23, as best understood, Takashimizu and Amirkhany disclose all the claim limitations as applied above (see claim 21). In addition, in the combination, Takashimizu discloses the predetermined time is a period from a time at which the supply of image data of the current frame is started to the first time (para[0031]; para[0036]; para[0038]; para[0061]; see in Fig. 3 that during the PSR MODE, when “the detected difference is equal to or more than a threshold”, a “control signal PSR_OFF for turning off the PSR mode, “representing a command to execute the output of the frame image data“, is provided, and FRAME C (the claimed current frame) ).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashimizu (US 2017/0004789), in view of Amirkhany (US 2018/0018927), as applied to claim 1 above, and further in view of Lee et al. (US 2014/0022220).

Regarding claim 12, as best understood, Takashimizu and Amirkhany disclose all the claim limitations as applied above (see claim 1). In addition, Takashimizu discloses a storage configured to store image data of the previous frames (see storage 102 (included in the claimed image determiner) in Figs. 2 and 5; para[0028]-para[0030]); and a mode controller configured to output a still image flag for determining activation of the first mode or the second mode, based on the comparison result (see output control section 106 (included in the claimed image determiner) in Figs. 2 and 5; para[0037]-para[0038]; para[0041]; para[0053]).
However, Takashimizu and Amirkhany do not appear to expressly disclose the image determiner includes: a checksum accumulator configured to accumulate a checksum of the image data of the current frames; a storage configured to store a checksum of the image data of the previous frames; a comparator configured to compare a checksum of the first partial image data with a checksum of the second partial image data at the first time of the first mode, and compare a checksum of the first frame data 
Lee discloses a checksum accumulator configured to accumulate a checksum of image data of current frames (see 610 in Fig. 2; see Abstract; para[011]; para[0031]; para[0072]-para[0074]; para[0160]); a storage configured to store a checksum of image data of previous frames (see 630 in Fig. 2; para[0072]; see Abstract; para[011]; para[0031]; para[0081]-para[0084]); a comparator configured to compare a checksum of first partial image data with a checksum of a second partial image data, and compare a checksum of first frame data and a checksum of second frame data (see comparator 650 in Fig. 2; see Abstract; para[011]; para[0020]; para[0030]-para[0031]; para[0072]; para[0074]; para[0085]-para[0087]); and a mode controller configured to output a still image flag for determining activation of a first mode or a second mode, based on the comparison result (see comparator 650 together with switch SW in Fig. 2; para[0059]; para[0088]-para[0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Takashimizu’s and Amirkhany’s combination, with the teachings in Lee’s invention, to have a checksum accumulator configured to accumulate a checksum of image data of current frames; a storage configured to store a checksum of the image data of the previous frames; a comparator configured to compare a checksum of first partial image data with a checksum of a second partial image data at the first time of a first mode, and compare a checksum of the first frame data and a checksum of the second frame data at a second time of the see Abstract; para[0084]).

Regarding claim 13, as best understood, Takashimizu, Amirkhany and Lee disclose all the claim limitations as applied above (see claim 12). In addition, Takashimizu discloses the panel driver is driven in the first mode in response to an activation level of the still image flag, and is driven in the second mode in response to an inactivation level of the still Image flag (see e.g. in Fig. 3, the panel is driven in the PSR mode when the control signal PSR_ON is activated, and is driven in the normal mode when the control signal PSR_OFF is activated (PSR_ON is inactivated); para[0037]-para[0038]; para[0041]; para[0053]).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashimizu (US 2017/0004789), in view of Amirkhany (US 2018/0018927) and Lee et al. (US 2014/0022220), as applied to claim 12 above, and further in view of Jang et al. (US 2014/0085276).

Regarding claim 14, as best understood, Takashimizu, Amirkhany and Lee disclose all the claim limitations as applied above (see claim 12). In addition, Takashimizu discloses the panel driver includes: a data driver configured to convert the image data into the data signal, is and provide the data signal to the display panel (see data line driving circuit 20; para[0063]; para[0065]); a scan driver configured to provide a scan signal to the display panel at a first frequency in the first mode, and provide the scan signal to the display panel at a second frequency higher than the first frequency in the second mode (see gate line driving circuit 30; para[0048]; para[0058]-para[0059]; para[0066]).
However, Takashimizu, Amirkhany and Lee do not appear to expressly disclose a display delay configured to delay the supply of the second frame data to the data driver for a predetermined time in response to the comparison result of the first partial image data and the second partial image data.
Jang discloses a display delay configured to delay supply of second frame data to a data driver for a predetermined time in response to a comparison result of a first partial image data and a second partial image data (see Abstract; para[0010]; para[0015]-para[0016]; para[0069]; para[0075]-para[0078]; see Figs. 1 and 3-5; see line buffer memory 625 in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Takashimizu’s, Amirkhany’s and Lee’s combination, with the teachings in Jang’s invention, to have a display delay configured to delay the supply of the second frame data to the data driver para[0008]-para[0009]; para[0036]).

Regarding claim 15, as best understood, Takashimizu, Amirkhany, Lee and Jang disclose all the claim limitations as applied above (see claim 14). In addition, Jan discloses the display delay includes a line buffer configured to receive image data and provide the image data to the data driver (see Abstract; para[0010]; para[0015]-para[0016]; para[0069]; para[0075]-para[0078]; see Figs. 1 and 3-5; see line buffer memory 625 in Fig. 4, which receives image data and controls to provide image data to the data driver 500).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the display delay includes a line buffer configured to receive the image data and provide the image data to the data driver, as also taught by Jang, for the advantage of realizing a configuration with which a screen may be used for displaying motion picture, and a still image is displayed with a frequency lower than the motion picture frequency for displaying the motion picture, thus achieving the reduction in power consumption in this situation (para[0008]-para[0009]; para[0036]).

Allowable Subject Matter

Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 17, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “when the first partial image data and the second partial image data are equal to each other, comparing first frame data that is all image data of the previous frame with second frame data that is all image data of the current frame at a second time of the current frame; when the first frame data and the second frame data are different from each other, displaying an image of a next frame by switching the first mode to the second mode; and when the first frame data and the second frame data are equal to each other, maintaining the first mode”, as claimed in claim 17.

Regarding claim 18, it is objected based on its dependency on claim 17.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623